DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-7 and 9-20 are allowable. The restriction requirement as set forth in the Office action mailed on 7/21/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/21/2022 is fully withdrawn. Claims 9-20 directed to a method is no longer withdrawn from consideration because claim 9 includes all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus Dawes on 8/23/2022.
Claim 1: A nasal compressive device comprising:
a clip;
a nasal bridge disposed on a first segment of the clip at a distal end of the first segment, wherein the first segment includes a pivot point disposed on the first segment of the clip, wherein the nasal bridge is rotatably coupled to the first segment of the clip through the pivot point;
a plurality of nasal plugs disposed on a second segment of the clip, wherein the second segment includes a pair of nasal inserts that are substantially parallel respective to each other, wherein each of the nasal inserts is coupled to a nasal plug of the plurality of nasal plugs at respective distal ends of the nasal inserts; and
a spring portion disposed between the first segment of the clip comprising the nasal bridge and the second segment of the clip comprising the nasal plugs,
wherein the spring portion is configured to push the nasal plugs and the nasal bridge together when in an expanded configuration.

Claim 7 line 3, the limitation “at least one of the plurality of finger grips” has been changed to “at least one other of the plurality of finger grips”. 

Claim 8 has been canceled. 

	Claim 9: A method for preventing fluid collection in the nose of a user and further shaping the nose post-surgery, the method comprising: 
opening a nasal compressive device of claim 1;
inserting the nasal plugs 
closing the nasal compressive device over the nose of the user; and 
applying an upwardly directed force to a lower nasal cartilage portion of the user's nose.

Claim 12: The method of claim 9 wherein opening the nasal compressive device comprises compressing the spring portion the nasal bridge 


Claim 14 line 2, the limitation “a nasal bridge” has been changed to “the nasal bridge”. 

Claim 15: The method of claim 9 wherein closing the nasal compressive device comprises expanding the spring portion the nasal bridge 

Claim 17: The method of claim 14 wherein pressing the nasal bridge disposed on the nasal compressive device against the dorsum portion of the user’s nose further comprises expanding the spring portion of the nasal compressive device 

Claim 18 line 2, the limitation “a first segment” has been changed to “the first segment”. 

Claim 19: The method of claim 9 wherein inserting thethe pair of parallel nasal inserts into the corresponding pair of nostrils of the user's nose.

Claim 20: The method of claim 9 wherein inserting the 


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the first segment includes a pivot point disposed on the first segment of the clip, wherein the nasal bridge is rotatably coupled to the first segment of the clip through the pivot point and wherein the second segment includes a pair of nasal inserts that are substantially parallel respective to each other, wherein each of the nasal inserts is coupled to a nasal plug of the plurality of nasal plugs at respective distal ends of the nasal inserts (claims 1 and 9).
The prior art of record of Suh (US Patent No. 5,989,270) discloses everything in claims 1 and 9 including a clip (20) (Figure 7) that includes a nasal bridge (35) disposed on a first segment (23) of the clip, a plurality of nasal plugs (33, 35) disposed on a second segment (25) of the clip and a spring portion (27) disposed between the first and second segments of the clip (Figure 7) but fails to disclose wherein the first segment includes a pivot point disposed on the first segment of the clip, wherein the nasal bridge is rotatably coupled to the first segment of the clip through the pivot point and wherein the second segment includes a pair of nasal inserts that are substantially parallel respective to each other, wherein each of the nasal inserts is coupled to a nasal plug of the plurality of nasal plugs at respective distal ends of the nasal inserts (claims 1 and 9).
The limitations as stated above in claims 1 and 9 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771